DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/322310, filed on 12/27/2016.
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120.

Drawings
     The originally filed drawings were received on 7/22/2020.  The replacement drawings were received on 9/2/2020.  These drawings are acceptable.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 5- delete ‘of the present invention’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Examples of such errors are set forth below.
     The disclosure is objected to because of the following informalities: 
Page 1, line 7- ‘divisional’ should read ‘continuation’.  It is noted that the parent application 15/322310 did not appear to be subject to a restriction requirement.  As per MPEP 201.06, a later application may only be designated as ‘divisional’ if the later application is for an independent or distinct invention, carved out of a non-provisional application and disclosing and claiming only subject matter in the parent application.  In the instant case, the instant application should be designated as a continuation.  See MPEP 201.07.  The Examiner also notes that changes to the priority information in the specification must also be reflected/corrected in the application data sheet (ADS).
Appropriate correction is required.

Claim Objections
     Claims 1-12 are objected to because of the following informalities:  
Claim 1 recites the limitation "the content of the dichromatic substance in each of the non-polarization portions" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 9, 11 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 3 recites the limitation "the content of the dichromatic substance in the other portion" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the content of the dichromatic substance in the non-polarization portion" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10, 12 are dependent on Claim 8, and hence inherit the deficiencies of Claim 8.  
Appropriate correction is required.

Allowable Subject Matter
     Claims 1, 8 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
     Claims 2-7, 9-12 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10754072 to Yaegashi et al.
U.S. Patent Application Publication US 2018/0173050 A1 to Yaegashi et al.
     This application is in condition for allowance except for the following formal matters: 
See Sections 6, 8 above regarding informalities with the specification.
See Section 9 above regarding informalities with the claims.
     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
     A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
2/8/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872